Citation Nr: 0819060	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
hypertension with chronic kidney disease.

2.  Entitlement to an initial compensable evaluation for 
residuals of a left ankle sprain, prior to March 8, 2001.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle sprain, from March 8, 2001.
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from November 1991 to March 
1994.  He also had three years of unverified active service 
and had unverified periods of active duty and/ or active duty 
for training in the Michigan Army National Guard, as well as 
in the Nebraska Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for a 
left ankle disability and assigned a noncompensable 
evaluation, effective June 14, 1999.  Thereafter, in a 
December 2001 rating decision, the RO increased the veteran's 
evaluation to 10 percent, effective March 8, 2001.  
Subsequently, the RO, in a January 2002 rating decision, 
increased the veteran's left ankle evaluation to 20 percent 
disabling, effective March 8, 2001.

The matter also comes on appeal from a January 2007 rating 
decision of the same RO that denied service connection for 
erectile dysfunction.
 
The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to service connection for tinnitus.  As this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.

The record reflects that the veteran properly perfected an 
appeal as to the issue of entitlement to service connection 
for bilateral hearing loss disability.  However, the 
veteran's March 2008 Travel Board hearing transcript reveals 
that the veteran withdrew such issue from appeal.  38 C.F.R. 
§ 20.204(b) (2007).  Therefore, the Board does not have 
jurisdiction over the issue and it will not be addressed in 
the present decision.


FINDINGS OF FACT

1.  Erectile dysfunction was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service, 
active duty for training, or inactive duty training, nor 
causally related to, or aggravated by, a service-connected 
disability.

2.  Prior to March 8, 2001, there was no demonstration by 
competent clinical evidence of record that the veteran's left 
ankle disability was symptomatic.

3.  From March 8, 2001, the veteran's left ankle disability 
has been manifested by complaints of pain, lack of endurance, 
weakness, and fatigability, productive of no more than marked 
limitation of motion.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in, or aggravated 
by, active service, to include active duty for training and 
inactive duty training, and is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 101(24), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6(c)(1), 
3.102, 3.303, 3.310 (2007).

2.  Prior to March 8, 2001, the criteria for an initial 
compensable evaluation for a left ankle disability have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5024, 5271 (2007).

3.  From March 8, 2001, the criteria for an initial 
evaluation in excess of 20 percent for a left ankle 
disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5024, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claim for service connection 
erectile dysfunction, VA satisfied its duty to notify prior 
to the initial adjudication of the claim by means of a July 
2006 letter from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence, as well as requested that he 
submit any additional evidence in his possession pertaining 
to the claim.  The letter also provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date in the event of award of 
any benefit sought.

With respect to the veteran's claim for an increased initial 
evaluation for residuals of a left ankle sprain, although the 
February 2001 rating decision granted service connection for 
the disability, and such service connection claim is now 
substantiated, the record does not reflect that the appellant 
was provided VCAA notice as to the service connection claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As such, his filing of a notice of disagreement as to the 
initial rating assigned does trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  In this regard, the 
Board notes that VCAA notice letters were issued in September 
2001 and March 2004 which advised the appellant of the 
information and evidence necessary to substantiate the claim, 
as well as the division of responsibility between him and VA 
in obtaining such evidence.  He was also requested to send 
pertinent information in his possession to VA.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  The October 2005 Statement of the Case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under that diagnostic 
code.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.



Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2007); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2007). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder. 
38 C.F.R. § 3.310 (2007).

Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

The veteran asserts that service connection is warranted for 
erectile dysfunction, to include as secondary to his service-
connected hypertension with chronic kidney disease.  With 
respect to a current disability, the record reflects that the 
veteran has been diagnosed with erectile dysfunction since 
2007.  However, the record does not reflect that the 
veteran's current erectile dysfunction was incurred in active 
service or during any period of active or inactive duty for 
training during the veteran's service in the Army National 
Guard.  Indeed, the veteran's service medical records are 
silent for complaints of, or treatment for erectile 
dysfunction.  In this regard, the record reflects that on an 
August 1993 Chapter 13 Report of Medical Examination 
(performed while the veteran was in active service), as well 
as on a July 1996 Report of Medical Examination performed for 
the veteran's enlistment into the Army National Guard, 
examiners reported that the veteran's genitourinary system 
was normal.  The Board notes that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of erectile dysfunction years after the 
veteran's separation from service is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Therefore, in the absence of 
any clinical opinion to the contrary, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection for erectile dysfunction on a direct 
incurrence basis.

The Board acknowledges the veteran's contentions that his 
current erectile dysfunction is related to his service-
connected hypertension.  During his March 2008 St. Louis 
Travel Board hearing, the veteran specifically contended that 
the medications that he takes for his service-connected 
hypertension and kidney disease have caused his erectile 
dysfunction. (Transcript (T.) at pages (pg.) 3-12).  In order 
to establish service connection on a secondary basis the 
evidence must show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service connected for 
hypertension with chronic kidney disease.  As discussed 
above, the record establishes that the veteran has been 
diagnosed with erectile dysfunction.  However, the medical 
evidence of record does not establish that such condition is 
caused by the veteran's service-connected hypertension with 
chronic kidney disease.  In fact, the examiner from the 
veteran's December 2007 VA examination, after an examination 
of the veteran and a review of his claims file, opined that:

The medical literature provided with 
lisinopril does not indicate that 
lisinopril causes impotence.  The 
literature provided with atenolol has 
said impotence is caused in 1-10% of the 
cases.  No opinion can be offered on 
whether impotence is caused, in the case 
of this veteran, by the use of atenolol 
on as likely as not bases or not.

The Board observes that the veteran, during his March 2008 
Travel Board hearing, testified that he, along with a private 
family doctor based on research, including use of the 
Physician's Desk Reference (PDR), concluded that Atenolol, 
which is a beta blocker, would cause erectile dysfunction 
(Transcript (T.) at page (pg.) 11).  However, the evidence of 
record does not contain a clinical opinion by such physician 
to corroborate how Atenolol specifically affects the veteran.  
In fact, the veteran testified that the physician did not 
provide a written opinion.  (Transcript (T.) at page (pg.) 
11).  The veteran was offered the opportunity to obtain an 
opinion by the physician and submit it to the Board, but to 
date, the record does not reflect that the veteran has done 
so.   

To the extent that the veteran contends that his own 
research, including the use of the PDR, has led him to 
conclude that his current erectile dysfunction is due to his 
use of Atenolol for treatment of hypertension, the Board 
notes that he is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the veteran's association of his 
erectile dysfunction with the use Atenolol for his 
hypertension or any other medication will not be accorded any 
probative weight.

There is also no competent clinical evidence of record which 
asserts that the veteran's service-connected hypertension 
with chronic kidney disease aggravates his current erectile 
dysfunction.  Accordingly, in the absence of any evidence to 
the contrary, the Board concludes that there has been no 
demonstration by competent clinical evidence of record that 
the veteran's erectile dysfunction was caused or aggravated 
by his service-connected hypertension.  Thus, the 
preponderance of the evidence is against a grant of service 
connection on a secondary basis.

In conclusion, although the veteran asserts that his current 
erectile dysfunction is related to service, including periods 
of active/inactive duty training service, and as secondary to 
his service-connected hypertension, the negative evidence of 
record, including the December 2007 VA opinion, is of greater 
probative value than his statements and other evidence in 
support of his claim.  Therefore, as the competent evidence 
of record fails to establish that the veteran has a current 
erectile dysfunction disability that is related to his active 
military service on either a direct or a secondary basis, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for erectile 
dysfunction.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application. 

2.  Increased Evaluation

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of a left 
ankle sprain, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2007).

The veteran asserts that an increased initial evaluation is 
warranted for his service-connected residuals of a left ankle 
sprain (diagnosed as left ankle sprain with tenosynovitis and 
degenerative changes).  The record reflects that in February 
2001, the RO assigned the veteran's left ankle sprain a 
noncompensable evaluation effective from June 14, 1999.  
Subsequently, in a January 2002 rating decision, the RO 
assigned the veteran's left ankle sprain a 20 percent 
evaluation effective from March 8, 2001.  Therefore, the 
analysis below will address both periods.

1.  Prior to March 8, 2001

Prior to March 8, 2001, the veteran's service-connected left 
ankle disability is assigned a noncompensable evaluation.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).  
Under Diagnostic Code 5271 (for limitation of motion of the 
ankle), a 10 percent evaluation is warranted for moderate 
limitation of motion, and a 20 percent evaluation is 
warranted for marked limitation of motion.  However, the 
record does not contain any clinical demonstration, either 
private or VA, that the veteran's disability was symptomatic 
prior to March 8, 2001.  Therefore, the Board finds that the 
veteran is not entitled to a compensable rating under 
Diagnostic Code 5271 or any other potentially applicable 
Diagnostic Code, including Diagnostic Code 5270 (ankylosis of 
the ankle), 5272 (ankylosis of the subastragalar or tarsal 
joint), 5273 (malunion of the os calsis or astragalus), or 
5274 (astragalectomy), or under the provisions of 38 C.F.R 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995)

Thus, for the foregoing reason, the Board finds that the 
noncompensable evaluation in effect for the veteran's 
residuals of a left ankle strain prior to March 8, 2001, is 
appropriate and a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  From March 8, 2001

From March 8, 2001, the veteran's service-connected left 
ankle strain is assigned a 20 percent evaluation.  In this 
regard, under the criteria set forth under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, the maximum rating for limited motion 
of the ankle is 20 percent, and such is assigned when there 
is marked limited motion.  The Board notes that the RO has 
already assigned this maximum rating to the veteran's 
service-connected disability.  

The Board has considered the applicability of rating the 
right ankle disability under another appropriate diagnostic 
code and finds that Diagnostic Code 5270, for ankylosis of 
the ankle is applicable.  In this regard, under this 
Diagnostic Code, a 30 percent evaluation is warranted when 
the ankle is ankylosed in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  

In this case, the record reflects that on VA examination in 
October 2001, the examiner reported that the veteran's ankle 
appeared to have some soft tissue swelling and that 
dorsiflexion was 10 degrees and plantar flexion was 30 
degrees.  The examiner further noted that no crepitus was 
appreciated and there was pain on palpation.  

On VA examination in March 2004, the veteran reported that he 
had a constant pain of 6/10 and that if he walked one block, 
or went up and down one flight of stairs, or during cold 
weather, the pain was a 9/10; bowling will make the pain, 
after three games, become a 10/10.  He further indicated that 
if he stood 15 minutes, the pain was an 8/10.   The veteran 
also stated that his ankle was swollen constantly and that he 
had a Gelfoam ankle stirrup brace that he had not worn.  On 
physical examination, the examiner reported that the veteran 
did not have any swelling edema, or varicose veins and that 
he had positive pedal pulses in his left ankle, dorsal pedal 
and posterior tibial.  The examiner reported that on range of 
motion testing, the veteran's dorsiflexion was between 0 and 
20 degrees out of 20 degrees, on both active and passive 
testing, and after repetition, when he complained of 
tightness.  Plantar flexion was between 0 and 45 degrees out 
of 45 degrees, on active, passive, and repetition testing, 
with no complaints of pain causing complaints of tightness.   

On VA examination in October 2005, the veteran indicated that 
he experienced left ankle pain and swelling.  He reported 
that he experienced the pain on a daily basis and that the 
intensity level generally ranged from 0 to 6 and that about 
three times during the past year, his ankle had locked and 
the pain  flared up to a 10/10.  He further noted that on a 
daily basis, walking increased his pain and that the pain was 
not treated with any modalities.  He indicated that he had a 
brace that he wore on an as needed basis.  Activities of 
daily living were affected by the ankle in that he no longer 
played basketball, bowled, or participated in martial arts.  
However, his ability to be a full-time student at St. Louis 
University, which required him to walk from his car to the 
various buildings, had not been affected by his left ankle.  
Physical examination revealed only trace edema over the 
lateral malleolus, as compared to the right ankle.  The 
lateral malleolus was nontender.  He had mild tenderness at 
the inferior aspect of the medial malleolus.  There was no 
instability of the joint upon stressing, and Drawer testing 
was negative.  Range of motion testing of the right ankle 
revealed dorsiflexion to 10 degrees, with pain at 10 degrees, 
and plantar flexion to 45 degrees, with pain at 45 degrees.  
Repetitive motion testing revealed no further limitations, 
nor restrictions such as fatigue, incoordination or 
instability.  

On VA examination in December 2007, the veteran stated that 
his ankle was not constantly painful at rest and that when he 
walked the pain was a 3 on a scale of 1 to 10; however, if he 
continued walking, the pain was a 10 on a scale of 1 to 10.  
He also indicated that his ankle was weak, stiff, and swollen 
and that there was easy fatigability and lack of endurance, 
but that there was no heat, redness, instability, giving 
away, or locking.  The veteran also reported that he did not 
use an ankle brace or a cane to walk or corrective shoes and 
that he took tramadol on an as needed basis three times a 
day.  He noted that the ankle condition affected his 
activities of daily living only occasionally.

On physical examination, the examiner reported that when the 
veteran was asked to move his ankle through the range of 
motion exercises, he stated that his ankle hurt and that he 
did not perform dorsiflexion, plantar flexion, inversion, or 
eversion sufficient for recording.  The examiner further 
noted that on examination the veteran had a puffy area over 
the anteromedial aspect of the ankle, but that other than 
that, there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding or movement.  The 
examiner also indicated that no ankylosis was noted.

Thus, as the evidence of record does not demonstrate that the 
veteran's left ankle is anklyosed, the Board finds that a 
higher evaluation is not warranted under Diagnostic Code 
5270.

The Board notes the veteran has complained of experiencing 
pain, fatigability, weakness, and lack of endurance.  Thus, 
under the criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v Brown, 8 Vet. App. 202 (1995), where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45.  In the instant case, 
the findings on VA examinations in March 2004, October 2005, 
and December 2007 do not reflect additional functional 
impairment due to pain, or repetitive use, comparable to 
ankylosis of the right ankle.  Indeed, there was no 
additional functional impairment demonstrated due to pain, or 
on repetitive use, at the time of the aforementioned VA 
examinations.  Accordingly, a higher disability rating is not 
warranted under the provisions of 38 C.F.R. § 4.40 and § 
4.45.

In conclusion, for all of the foregoing reasons, the Board 
finds that the 20 percent evaluation in effect from March 8, 
2001 for the veteran's residuals of a left ankle strain is 
appropriate and a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).


ORDER

Entitlement to service connection for erectile dysfunction, 
to include as secondary to hypertension is denied.

Entitlement to an initial compensable evaluation for 
residuals of a left ankle sprain, prior to March 8, 2001 is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a left ankle sprain, from March 8, 2001 is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


